UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-5179


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CAMERON ONEIL ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:08-cr-00216-HFF-3)


Submitted:   May 27, 2010                 Decided:   June 17, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Brown, RAINEY & BROWN, LLC, Spartanburg, South
Carolina, for Appellant.      Robert Frank Daley, Jr., Jeffrey
Mikell Johnson, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Cameron   ONeil       Anderson         appeals         his     conviction      and

1035-month         sentence      imposed       following           a    jury    trial    on   four

counts of robbery and aiding and abetting the same, in violation

of the Hobbs Act, 18 U.S.C. §§ 2, 1951(a) (2006) (Counts 1, 3,

5,    and    7),    and    four       counts      of    possession         of    a   firearm    in

furtherance of a crime of violence and aiding and abetting the

same,       in    violation      of    18   U.S.C.          §§    2,    924(c)(1)(A)       (2006)

(Counts 2, 4, 6, and 8).                 On appeal, Anderson contends that the

district court erred in refusing to accept his guilty plea and

that the Government engaged in prosecutorial misconduct during

the plea hearing.          Finding no reversible error, we affirm.

                 Anderson first argues that the district court erred in

refusing to accept his guilty plea.                           The district court is not

required to accept a guilty plea simply because the defendant

wishes to plead guilty.                North Carolina v. Alford, 400 U.S. 25,

38    n.11       (1970).       The    district         court      “may    reject     a   plea    in

exercise of sound judicial discretion.”                            Santobello v. New York,

404     U.S.       257,    262       (1971).           We        must    determine       whether,

considering the law and facts, the district court’s rejection

was an abuse of its discretion.

                 “Before   a     court      may       enter       judgment      on   a   plea    of

guilty, it must find a sufficient factual basis to support the

plea.”       United States v. Mitchell, 104 F.3d 649, 652 (4th Cir.

                                                  2
1997); see Fed. R. Crim. P. 11(b)(3).                          Federal Rule of Criminal

Procedure 11(b)(3) “ensures that the court make clear exactly

what a defendant admits to, and whether those admissions are

factually sufficient to constitute the alleged crime.”                              United

States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).

               Here,    the   Government           proffered      facts    that   Anderson

denied.        The district court twice gave Anderson the opportunity

to explain the facts he did not agree with; however, Anderson

failed    to     provide      an   explanation.            In     light    of    Anderson’s

denial, the district court rejected Anderson’s guilty plea and

scheduled him to stand trial with his co-defendant.                                We find

that     the    district      court      did       not    abuse     its    discretion   in

rejecting Anderson’s guilty plea, as Anderson appeared to deny

any involvement in the robberies and did not attempt to clearly

explain the facts with which he disagreed.

               Anderson     also    argues         that   the     Government      presented

misleading information to the district court, compromising his

ability to enter a valid plea.                 Essentially, Anderson’s claim is

one of prosecutorial misconduct; thus, he is required to prove:

“(1)   that      the    prosecutors       engaged         in    improper    conduct,    and

(2) that       such    conduct     prejudiced        the       defendant’s      substantial

rights    so    as     to   deny   the   defendant         a     fair   trial.”      United

States v. Alerre, 430 F.3d 681, 689 (4th Cir. 2005).                                Because

Anderson failed to raise this issue in the district court, we

                                               3
review for plain error, affirming unless Anderson “can show that

(1) an error was made, (2) it was plain, and (3) it affected

[his] substantial rights.”           Id.

            We find that Anderson has failed to demonstrate that

the Government engaged in improper conduct at the plea hearing.

Anderson alleges that the Government provided false information

to the district court, compromising his ability to plead guilty.

However,    although      trial     testimony      differed      somewhat     from    the

facts proffered at the plea hearing, Anderson has offered no

evidence showing that the Government intentionally misled the

district court.           Moreover, Anderson’s substantial rights were

not     affected     by   the     Government’s         actions    during     the     plea

hearing, because he had “no absolute right to have [his] guilty

plea accepted,” Santobello, 404 U.S. at 262, and there is no

indication      he    was     denied    a       fair    trial    by    any     improper

governmental action.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented      in   the     materials

before    the   court     and     argument      would    not    aid   the    decisional

process.

                                                                               AFFIRMED




                                            4